Case 3:20-cv-00422-RGJ-LLK Document 20 Filed 09/21/21 Page 1 of 1 PageID #: 160




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                              CASE NO. 3:20-CV-00422-RGJ-LLK

STEPHANIE LACKEY                                                                        PLAINTIFF

v.

AMERICAN HEART ASSOCIATION, INC.                                                      DEFENDANT
                         OPINION & ORDER
       Judge Rebecca Grady Jennings referred this matter to U.S. Magistrate Judge Lanny King

for resolution of all litigation planning issues, a scheduling conference, entry of scheduling orders,

consideration of amendments thereto, and resolution of all non-dispositive matters, including

discovery issues. [DN 12].

       On September 20, 2021 counsel, the Court conducted a telephonic status conference to

discuss disputes that have arisen during the discovery process. [DN 19]. Based on conversations

with the parties at that time, IT IS HEREBY ORDERED:

       1. The parties shall meet and confer, either in person or telephonically to discuss the

           objections to Plaintiff’s discovery requests.

       2. If issues remain, Plaintiff is granted leave to file a motion to compel regarding any

           remaining discovery disputes discussed during the September 20, 2021 conference.

       IT IS SO ORDERED.
        September 21, 2021




c:     Counsel of Record
p:     0.15


                                                  1
